Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-16 of U.S. Application 17/479,181 filed on September 20, 2021 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/20/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al (USPGPub 20190170793) in view of Okuyama et al (USPGPub 20150204915).

    PNG
    media_image1.png
    633
    494
    media_image1.png
    Greyscale

Prior Art: Okuyama
	
Regarding claim 1, Okuyama discloses a current sensor (shown in figs 1-5) system, the system comprising: an electrical conductor (2a/2b) configured for conducting said AC electrical current thereby creating a first magnetic field; (par 59 discloses current flowing through 2a and 2b) a magnetic sensor device (3) configured for measuring a magnetic field component (as shown by phi and figs 1a/1b and par 29 discloses measuring magnetic fields) or a magnetic field difference; wherein the current sensor system further comprises a metal plate or an electrically conductive surface (2c) arranged in the vicinity of said electrical conductor for allowing eddy currents to flow in said surface thereby creating a second magnetic field which is superimposed with the first magnetic field (par 37 discloses having another magnetic field based on 2c); the magnetic sensor device is configured for determining a magnitude of the AC electrical current as a signal or value proportional to said measured magnetic field component or said magnetic field gradient (claim 1 discloses detecting a magnetic field gradient based off the current in the conductor. Therefore determines the magnitude of the current). Okuyama does not fully disclose measuring an AC electrical current having frequencies in a predefined frequency range.
However, Okuyama(915) discloses measuring an AC electrical current having frequencies (abstract discloses current flowing through a conductor) in a predefined frequency range (par 63 discloses frequencies in a range. Therefore measures in a predefined frequency). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Okuyama in view of Okuyama (915) in order to determine current along a current. 

Regarding claim 2, Okuyama does not fully disclose wherein the magnetic sensor device is arranged at a location where a superposition of the first magnetic field and the second magnetic field has a substantially constant magnitude in a frequency range comprising the range from 100 Hz to 2 kHz.
However, Okuyama(915) discloses wherein the magnetic sensor device is arranged at a location where a superposition of the first magnetic field and the second magnetic field has a substantially constant magnitude in a frequency range comprising the range from 100 Hz to 2 kHz (pa 63 discloses frequencies in a range 1 Hz-100kHz). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Okuyama in view of Okuyama (915) known in the art to determine a magnetic field based on a range of currents.

Regarding claim 4, Okuyama discloses wherein the electrically conductive surface is a metal sheet or a metal layer (2c is discloses as a conductor. Therefore is a at least a metal layer). 

Regarding claim 7, Okuyama discloses wherein the electrical conductor comprises a first and a second beam-shaped conductor portion, both extending in a longitudinal direction and spaced apart from each other to form a gap between them (seen in figs 1a and 1b); and wherein the metal plate or the electrically conductive surface is arranged parallel to, and at a predefined distance from the electrical conductor to form a gap or slit between them; and wherein the magnetic sensor device is arranged inside said gap or slit (as shown in figs 1-3 as having multiple conductors and having a gap between them). 

Regarding claim 8, Okuyama discloses wherein the magnetic sensor device is configured for measuring said first magnetic field component and said second magnetic field component, both oriented in a height direction of the electrical conductor; and wherein the first and second sensor location are spaced apart in the transverse direction (as shown in fig 1A as spaced apart). 

Regarding claim 9, Okuyama discloses wherein the magnetic sensor device is configured for measuring said first magnetic field component and said second magnetic field component oriented in the transverse direction of the electrical conductor; and wherein the first and second sensor location are spaced apart in a height direction of the electrical conductor (as shown in fig 1A as spaced apart based on orientation). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama et al (USPGPub 20190170793) in view of Okuyama et al (USPGPub 20150204915) in further view of Ishihara et al (USPGPub 20080143329).

Regarding claim 3, Okuyama in view of Okuyama (915) does not fully disclose wherein the magnetic sensor device is an integrated semiconductor device, and wherein the electrical conductor is arranged outside of said integrated semiconductor device.
However, Ishihara discloses wherein the magnetic sensor device is an integrated semiconductor device, and wherein the electrical conductor is arranged outside of said integrated semiconductor device (claim 19 discloses a magnetic field being a semiconductor magnetic sensor device). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Okuyama in view of Okuyama (915) in view of Ishihara as known in the art for a simplicity design. 


Allowable Subject Matter
Claims 5, 6, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current having frequencies in a predefined frequency range, the system comprising: wherein the magnetic sensor device is configured for measuring a first magnetic field component at a first sensor location, and for measuring a second magnetic field component at a second sensor location spaced from the first sensor location, and for determining a magnetic field difference or a magnetic field gradient based on a difference between said first and said second magnetic field component; and wherein the magnetic sensor device is configured for determining said magnitude of the AC electrical current in accordance with the formula: I=K*(ABz), where I is the magnitude of the AC electrical current to be measured, K is a predefined constant independent of frequency, and ABz is the magnetic field difference or magnetic field gradient in combination with the other limitations of the claim.

Regarding claim 6, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current having frequencies in a predefined frequency range, the system comprising: wherein the magnetic sensor device is configured for measuring a first magnetic field component at a first sensor location; and wherein the magnetic sensor device is configured for determining said magnitude of the AC electrical current in accordance with the formula: I=K*(Bz), where I is the magnitude of the AC electrical current to be measured, K is a predefined constant independent of frequency, and Bz is the measured first magnetic field component in combination with the other limitations of the claim.

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current having frequencies in a predefined frequency range, the system comprising: wherein the electrical conductor has an elongated shape extending in a first direction and has a width extending in a transverse direction, perpendicular to the first direction; and wherein the electrical conductor comprises a first cut-out extending from a first side of the electrical conductor over at least half of the transversal width, and has a second cut-out extending from a second side of the electrical conductor over at least half of the transversal width, the first cut-out and the second cut-out defining a transverse passage zone between them; and wherein the metal plate or the electrically conductive surface has an opening, or a non-conductive region located in the vicinity of said transverse passage zone; and wherein the metal plate or the electrically conductive surface is located at a first distance from the electrical conductor; and wherein the magnetic sensor device is arranged in the vicinity of said opening or of said non- conductive region at a second distance from the electrical conductor smaller than the first distance, or at a second distance larger than the first distance, or at a second distance substantially equal to the first distance in combination with the other limitations of the claim.

Claim 11 is also objected to as it depends on claim 10. 

Regarding claim 12, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current having frequencies in a predefined frequency range, the system comprising: wherein the electrical conductor has an elongated shape extending in a first direction, and a width (Wp) extending in a transverse direction, perpendicular to the first direction; and wherein the electrical conductor comprises a first cut-out extending from a first side of the electrical conductor over at least half of the transversal width, and has a second cut-out extending from a second side of the electrical conductor over at least half of the transversal width, the first cut-out and the second cut-out defining a transverse passage zone between them; and wherein the metal plate or the conductive surface is parallel to the electrical conductor and is located on only one side of an imaginary plane oriented perpendicular to the first direction and situated in the middle between the first and second cut-out; and wherein the metal plate or the conductive surface is located at a first distance from the electrical conductor; and wherein the magnetic sensor device is arranged in the vicinity of said transverse passage zone at a second distance from the electrical conductor smaller than the first distance, or at a second distance larger than the first distance, or at a second distance substantially equal to the first distance in combination with the other limitations of the claim.

Claim 13 is also objected to as it depends on claim 12. 


Regarding claim 14, the prior art of record taken alone or in combination fail to teach or suggest a current sensor system for measuring an AC electrical current having frequencies in a predefined frequency range, the system comprising: wherein the electrical conductor has an elongated shape extending in a first direction and has a width (Wp) extending in a transverse direction, perpendicular to the first direction; and wherein the current sensor system further comprises a magnetic shielding completely surrounding a portion of the electrical conductor or forming a bridge over a portion of the electrical conductor; and wherein the metal plate or conductive surface is oriented parallel to the electrical conductor, and is located at a first distance from the electrical conductor defining a gap between them; and wherein the magnetic sensor device is arranged in the gap between said electrical conductor portion and the conductive surface in combination with the other limitations of the claim.

Claim 15 is also objected to as it depends on claim 14. 


Reasons for Allowance

Claim 16 is allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 16, the prior art of record taken alone or in combination fail to teach or suggest a three-phase current sensor system for measuring three AC electrical current having frequencies in a predefined frequency range, the system comprising:  wherein the three-phase current sensor system further comprises a first metal plate or a first electrically conductive surface arranged in the vicinity of said first electrical conductor for allowing eddy currents to flow in said first plate or said first surface thereby creating a fourth magnetic field which is superimposed with the first magnetic field; the three-phase current sensor system further comprises a second metal plate or a second electrically conductive surface arranged in the vicinity of said second electrical conductor for allowing eddy currents to flow in said second plate or said second surface thereby creating a fifth magnetic field which is superimposed with the second magnetic field; the three-phase current sensor system further comprises a third metal plate or a third electrically conductive surface arranged in the vicinity of said third electrical conductor for allowing eddy currents to flow in said third plate or said third surface thereby creating a sixth magnetic field which is superimposed with the third magnetic field; the first magnetic sensor device is configured for determining a magnitude of the first AC electrical current as a signal or value proportional to the magnetic field component or the magnetic field gradient measured by the first magnetic sensor device; the second magnetic sensor device is configured for determining a magnitude of the second AC electrical current as a signal or value proportional to the magnetic field component or the magnetic field gradient measured by the second magnetic sensor device in combination with the other limitations of the claim.


Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Futakuchi et al (USPGPub 20190250193): discloses current sensor with a magnetic detection element. 

Takatsuka et al (USPGPub 20050030004): discloses a current sensor with multiple conductors for sensing a magnetic field.


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2858